DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 4/14/22. Claims 1, 5, 7, and 12 have been amended, claims 2-4 and 8-9 have been cancelled, and no new claims have been added. Thus, claims 1, 5-7, and 10-14 are presently pending in this application.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 16 "wherein the first rehabilitation band" is suggested to be changed to --whereby the first rehabilitation band-- to clearly claim the functional language. 
In claim 2, line 20 "wherein the second rehabilitation band" is suggested to be changed to --whereby the second rehabilitation band-- to clearly claim the functional language.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (2012/0232447), as evidenced by figure 2A and claims of Application 13/414,099, filed 12/5/2014, in view of Ingimundarson (2010/0113994) and Korte (8480502).

    PNG
    media_image1.png
    647
    414
    media_image1.png
    Greyscale









Annotated fig 2A of Gordon.
With respect to claim 1, Gordon discloses a pneumatic inflatable rehabilitation device (500, fig 2A and see [0044] lines 9-11) for rehabilitation of a forearm of a patient for pronation supination (functional language where the device of Gordon is for DVT rehab and can be used on the arm) comprising a first fixing band (see annotated fig 2A) configured to be mounted on an upper part of a forearm (location on the patient’s leg or other area; [0036], line 3); 5a second fixing band (see annotated fig 2A) configured to be mounted on a lower part of the forearm (location on the patient’s leg or other area; [0036], line 3); and at least one rehabilitation band (510, fig 2A) having one side and the other side mounted between the first fixing band and the second fixing band (see fig 2A, 510 winds between two fixing bands) and wound around the forearm at least once ([0044], lines 3-5), but lacks the rehabilitation band is provided as two rehabilitation bands.
However, Ingimundarson teaches an orthopedic device (10, fig 7) with two rehabilitation bands (18/20, fig 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have duplicated the rehabilitation band of Gordon to be two rehabilitation bands as taught by Ingimundarson so as to provide additional support and pressure to the user’s arm during use.
Further, the modified Gordon discloses the rehabilitation bands comprise a body (514, fig 2A) filled with air injected from the outside (inflated by compressor (512); see [0044], lines 9-11) and comprising a plurality of air chambers (plurality of bladders 514, fig 2A of Gordon) partitioned along a longitudinal direction (see configuration of bladders in fig 2A of Gordon) wherein two adjacent air chambers are connected to each other (elements 514 of Gordon are inflated and deflated by a single compressor thus the plurality are connected); an air injection port (510, fig 2A of Gordon is inflated by compressor 512, thus has an injection port; see also schematic of additional embodiment in 7A where tube 715 enters garment 710 at a port) connected to one side of the body; and rehab bands mounted at each of the first and second fixing bands (see [0044], lines 1-3) but lacks a detailed description of an attachment portion located at opposing ends of the rehab band body.
However, Korte teaches a band (30, fig 1) attached to a fixing band (15, fig 1) wherein the band comprises an attachment portion (32, fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the two rehabilitation bands of the modified Gordon to include an attachment portion as taught by Korte so as to provide a detachable band to allow for different ways to wrap around the user’s arm.
If there is any question that the Gordon publication does not disclose the invention as claimed, see Public Pair claims filed 12/5/2014 to show the device (500) winds around the forearm and drawings filed 12/5/2014. Further, the modified Gordon shows the first rehabilitation band is wound in a spiral direction corresponding to a contraction direction of the pronator teres and the pronator quadratus of the forearm and when the air is injected into the first rehabilitation band, the first rehabilitation band is configured to cause a torsional motion of the pronator teres and the pronator quadratus, (note; the modified band of Gordon will inherently perform the function as claimed since the bands are in the same position and location as the instant application) and wherein the second rehabilitation band is wound in a spiral direction corresponding to a contraction direction of the supinator of the forearm and when the air is injected into the second rehabilitation band, the second rehabilitation band is configured to cause a torsional motion of the supinator (note; the modified band of Gordon will inherently perform the function as claimed since the bands are in the same position and location as the instant application).
With respect to claim 7, the modified Gordon shows the attachment portion has a hook and loop fastening structure (fuzzy loop fasteners, 32, fig 2 of Korte).
With respect to claim 10, Gordon discloses the first fixing band and the second fixing band each comprise a body (see annotated fig 2A); and a fixing portion (fastening member of 520, fig 2A or 120, fig 1A; see also [0039], lines 2-3) connected to an end of the body (see [0039], lines 1-5).
With respect to claim 12, Gordon discloses each of outer surfaces of the body of the first fixing band and the body of 25the second fixing band has a hook and loop fastening structure (see [0039], lines 1-5).
Claims 5-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Ingimundarson and Korte as applied to claim 2 above, and further in view of Ben-Noon (6010471).

    PNG
    media_image2.png
    277
    622
    media_image2.png
    Greyscale






Annotated fig. 6 of Ben-Noon.
With respect to claim 5, the modified Gordon has all the elements as claimed above but lacks an end of the attachment portion has a diagonal structure.
However, Ben-Noon teaches an inflatable wrap (13, fig 6) with an end attachment having a diagonal structure (see annotated fig 6 of Ben-Noon).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an end of the rehab band of the modified Gordon to be diagonal as taught by Ben-Noon so as to substitute one known shaped structure (square shape after modification by Korte) for another.  
With respect to claim 6, the modified Gordon has all the elements as claimed above but lacks the opposing ends of the body has an oblique structure.
However, Ben-Noon teaches an inflatable wrap (13, fig 6) with an end having an oblique structure (see annotated fig 6 of Ben-Noon).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an opposite end of the rehab band of the modified Gordon to be oblique as taught by Ben-Noon so as to substitute one known shaped structure (square shape after modification by Korte) for another.
With respect to claim 14, the Gordon discloses all the elements as claims above but is silent regarding the pneumatic inflatable rehabilitation device includes fabric.
However, Ben-Noon teaches the inflatable device (1, fig 1) comprises nylon fabric (see col. 3, line 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Gordon to include fabric as taught by Ben-Noon so as to provide a resilient material (see col. 3, line 5 of Ben-Noon) to support the inflation during rehabilitation. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Ingimundarson and Korte as applied to claim 10 above, and further in view of Colleran (2020/0016009).
With respect to claim 11, Gordon discloses the first and second fixing bands (see claim 1 above) but lacks the body of each of the first fixing band and the second fixing band comprises an anti-slip pad.
However, Colleran teaches an arm sleeve (200, fig 4A) with an anti-slip pad (280, fig 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second fixing bands of Gordon to include anti-slip pads as taught by Colleran so as to prevent sliding (or slipping) on the user’s skin during motion (see [0050], lines 5-6 of Colleran). 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Ingimundarson and Korte as applied to claim 10 above, and further in view of Cox (WO2014/106228).
With respect to claim 13, Gordon discloses the fixing portion of the first fixing band and the fixing portion of the second fixing band (see claim 10 above) but lacks the fixing portion each comprise 5a fixing strap; and a fixing ring coupled to the fixing strap.
However, Cox teaches a therapeutic device (10, fig 1A) with fixing strap (30, fig 1A) comprising fixing strap (22, fig 1A) and fixing ring (16, fig 1A).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the attachment portion of the fixing bands with fixing strap and ring as taught by Cox so as to substitute one known fastener with another to secure the device to the user.
Response to Arguments
Applicant's arguments filed 4/14/22 have been fully considered but they are not persuasive. 
Applicant argues on pg. 12 of remarks that the "cited references do not disclose or make obvious "wherein the first rehabilitation band is wound in a spiral direction corresponding to a contraction direction of the pronator teres and the pronator quadratus of the forearm and when the air is injected into the first rehabilitation band, the first rehabilitation band is configured to cause a torsional motion of the pronator teres and the pronator quadratus, and wherein the second rehabilitation band is wound in a spiral direction corresponding to a contraction direction of the supinator of the forearm and when the air is injected into the second rehabilitation band, the second rehabilitation band is configured to cause a torsional motion of the supinator" in combination with the other recited elements and features of amended claim 1". However, this is not taken well since the band of Gordon and duplication thereof would inherently perform the function since the band is wound around the arm in the intended direction. Thus, the rejection stands. 
Further, on pg. 13 applicant argues the device of Gordon is a DVT treatment and does not involve exercise or rehab of the muscle. However, the claim does not require the device to be used in exercise and the therapy of DVT would be considered rehabilitation for the veins. In addition, the device would perform the torsional function of the instant application for the reasons above. Thus, the rejection stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/            Examiner, Art Unit 3785    

/JUSTINE R YU/            Supervisory Patent Examiner, Art Unit 3785